MEMORANDUM **
Michael Odel Glatfelter, a federal prisoner, appeals his 135-month sentence following conviction by a jury of one count each of manufacturing methamphetamine and possession with the intent to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1); establishing a manufacturing operation in violation of 21 U.S.C. §’856(a)(1); endangering human life while manufacturing a controlled substance in violation of 21 U.S.C. § 858; and possession of firearms with obliterated serial numbers in violation of 18 U.S.C. § 922(k). Glatfelter contends that the district court erred by failing to adjust his sentence to recognize his acceptance of responsibility. See U.S.S.G. § 3E1.1 (2000). Reviewing for clear error, United States v. Connelly, 156 F.3d 978, 982 (9th Cir.1998), we affirm.
Because Glatfelter put the government to its burden of proof at trial and denied the essential factual elements of guilt, Glatfelter did not “clearly demonstrate [ ] acceptance of responsibility” as the Guidelines require. See U.S.S.G. § 3El.l(a) (2000) (emphasis added). Although in “rare situations” a defendant that goes to trial nonetheless will qualify for this adjustment, the district court did not clearly err in concluding that the adjustment did not apply in this case. See U.S.S.G. § 3E1.1, cmt. n. 2 (2000); see also Connel*781ly, 156 F.3d at 982 (“In particular, a failure to demonstrate contrition and remorse weighs against a finding of acceptance of responsibility.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.